  Case: 6:18-cv-00228-CHB Doc #: 17 Filed: 01/04/19 Page: 1 of 1 - Page ID#: 98



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCKY
                                 SOUTHERN DIVISION
                                      (at London)

  UNITED STATES OF AMERICA,                             )
                                                        )
            Plaintiff,                                  )         Civil Action No. 6:18-CV-228-CHB
                                                        )
  v.                                                    )
                                                        )    ORDER VACATING PRIOR ORDER
  AMBER SCOTT, et al.,                                  )
                                                        )
            Defendants.                                 )

                                        ***       ***       ***    ***
       The Order Accepting Supplemental Warning Order Report [R. 16] was entered in error.

Accordingly, and the Court being otherwise sufficiently advised,

       IT IS HEREBY ORDERED as follows:

       1.        The Order Accepting Supplemental Warning Order Report [R. 16] is

VACATED.

       2.        The clerk SHALL strike the Order from the record.

             This the 4th day of January, 2019.




                                                  -1-
